Citation Nr: 0946146	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  07-08 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
headache disorder.

2.  Entitlement to a compensable evaluation for service-
connected recurrent herpetic genitalia infections.

3.  Entitlement to an increased evaluation for service-
connected hepatitis C, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to 
November 1984.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania.  The 
Veteran's case comes from the VA Regional Office in Boston, 
Massachusetts (RO).


FINDINGS OF FACT

1.  A March 2004 rating decision denied the Veteran's claim 
of entitlement to service connection for a headache disorder.

2.  Evidence associated with the claims file since the March 
2004 rating decision is not material and does not raise a 
reasonable possibility of substantiating the issue of 
entitlement to service connection for a headache disorder.

3.  The medical evidence of record shows that the Veteran's 
recurrent herpetic genitalia infections are subjectively 
manifested by rare genital lesions and monthly oral lesions, 
with no objective manifestations.

4.  The medical evidence of record shows that that the 
Veteran's hepatitis C is manifested by subjective fatigue.  


CONCLUSIONS OF LAW

1.  The evidence received since the March 2004 rating 
decision is not new and material, and therefore, the claim of 
entitlement to service connection for a headache disorder is 
not reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2009).

2.  The criteria for a compensable evaluation for recurrent 
herpetic genitalia infections have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2009).

3.  The criteria for an evaluation in excess of 10 percent 
for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 
7356 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Prior to initial 
adjudication, letters dated in June 2005 and September 2005 
satisfied the duty to notify provisions.  Additional letters 
were also provided to the Veteran in March 2006, December 
2006, and June 2008, after which the claims were 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008); Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

The Veteran's service treatment records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  VA examinations were provided to the Veteran in 
connection with his herpes and hepatitis C claims.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although the 
Veteran was not examined for the purpose of addressing his 
claim to reopen the issue of entitlement to service 
connection for a headache disorder, VA is not required to 
provide such an examination for a claim to reopen a finally 
decided decision.  See 38 C.F.R. § 3.159(c).  

There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

New and Material Headache Disorder

An unappealed rating decision in June 1990 denied the 
Veteran's claim of entitlement to service connection for a 
headache disorder on the basis that a chronic headache 
disorder was not shown in-service or shortly after separation 
from service.  Subsequently, a March 2004 rating decision 
denied the Veteran's claim to reopen the issue of entitlement 
to service connection for a headache disorder on the basis 
that none of the evidence submitted was material.  The 
relevant evidence of record at the time of the March 2004 
rating decision consisted of the Veteran's service treatment 
records, VA medical treatment records dated from October 1989 
to October 2002, an August 1990 letter from a representative, 
and VA fee-based medical examination reports dated in August 
2003 and December 2003
 
The Veteran did not file a notice of disagreement after the 
March 2004 rating decision.  Therefore, the March 2004 rating 
decision is final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2009).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

In February 2005, a claim to reopen the issue of entitlement 
to service connection for a headache disorder was received.  
The relevant evidence of record received since the March 2004 
rating decision includes VA medical records dated from 
January 2002 to June 2009, a September 2006 statement from 
the Veteran, and a transcript of an October 2009 hearing 
before the Board.  All of the evidence listed above is 
"new" in that it was not of record at the time of the March 
2004 decision.

However, none of the evidence received since the March 2004 
rating decision is material as it is does not provide medical 
evidence that the Veteran's headache disorder was incurred in 
or aggravated by military service.  The new medical evidence 
of record which addresses the etiology of the Veteran's 
headache disorder is limited to VA medical records dated in 
November 2003 and February 2004.  The November 2003 VA 
outpatient medical report stated that, with respect to his 
headaches, the Veteran should be referred for a dental 
examination for assessment of jaw clenching and teeth 
grinding.  The February 2004 VA outpatient optometry report 
stated that the Veteran's headaches had no ocular pathology.  
Accordingly, the evidence received since the March 2004 
rating decision does not raise a reasonable possibility of 
substantiating the Veteran's claim.

Since the additional evidence received since the March 2004 
rating decision is not material and does not raise a 
reasonable possibility of substantiating the Veteran's claim, 
it does not constitute new and material evidence sufficient 
to reopen the Veteran's claim of entitlement to service 
connection for a headache disorder.  As new and material 
evidence to reopen the finally disallowed claim has not been 
submitted, the benefit of the doubt doctrine is not for 
application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Recurrent Herpetic Genitalia Infections

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2009).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a 
factual determination of the current severity of the 
disability.  Id. at 58.  Staged ratings are appropriate 
whenever the factual findings show distinct time periods in 
which a disability exhibits symptoms that warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for recurrent herpetic genitalia infection 
was granted by a March 2004 rating decision and a 
noncompensable evaluation was assigned under 38 C.F.R. § 
4.118, Diagnostic Code 7899-7806, effective April 27, 2003.  
In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With injuries and diseases, preference is to be 
given to the number assigned to the injury or disease itself; 
if the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition 
will be added, preceded by a hyphen.  38 C.F.R. § 4.27 
(2009).  The hyphenated diagnostic code in this case 
indicates that an unlisted skin disorder, under Diagnostic 
Code 7899, was the service-connected disorder, and dermatitis 
or eczema, under Diagnostic Code 7806, was a residual 
condition.  See Id. (unlisted disabilities requiring rating 
by analogy will be coded by the numbers of the most closely 
related body part and "99").

In a July 2003 VA annual physical examination, the Veteran 
stated that he was not taking any medication, stating that 
"I don't believe in taking drugs."

In a December 2003 VA fee-based medical examination report, 
the Veteran stated that for the previous few year he 
experienced herpes symptoms approximately once per month.  
The symptoms were lesions in the genital region which lasted 
for a period of 3 to 5 days.  He reported that he did not 
receive any treatment for the symptoms and waited for them to 
spontaneously subside.  On physical examination, there were 
no active herpetic lesions or scarring in the entire genital 
area, nor was there any significant regional adenopathy.  The 
diagnosis stated that disorder caused "much morbidity but no 
disability."

A February 2004 VA outpatient optometry report listed the 
Veteran's active medications, but no herpes prescription was 
noted.

In a November 2005 VA fee-based medical examination report, 
the Veteran stated that he had experienced episodes of herpes 
approximately once per month for the previous 4 to 5 years.  
He reported that each episode lasted a few days and mainly 
resulted in oral lesions.  He reported that he "had been on 
two courses of the antiviral medication valtrex in the past 
year without much relief."  On physical examination, there 
were no herpetic lesions seen in the perioral areas or in the 
genitalia.  No skin disease or significant adenopathy were 
noted.  No skin lesions associated with systemic disease or 
nervous conditions were seen.  The diagnosis stated that the 
Veteran had subjective recurrent skin lesion, but no 
objective physical findings.

In a January 2007 VA fee-based medical examination report, 
the Veteran reported that he had infrequent herpetic 
recurrences until he began interferon treatment for hepatitis 
C approximately 2 years before.  He reported that he 
experienced approximately 1 to 2 genital herpetic infections 
per year, but experienced oral herpetic infections 2 to 3 
times per month.  The Veteran reported that each episode 
lasted for a few days and resulted in difficulty eating.  He 
reported that he "had been on several courses of the 
antiviral medication valtrex in the past but without much 
relief."  On physical examination, no abnormalities were 
noted.  The Veteran refused genital and rectal examination, 
reporting that he had no herpetic lesions in those areas.  
The diagnosis stated that the Veteran had subjective 
recurrent skin lesion, but no objective physical findings.

A March 2007 VA outpatient medical report stated that the 
Veteran had not been getting regular follow-up treatment and 
had stopped all his medications.  The report listed the 
Veteran's active prescription medications, which consisted of 
3 separate medications.  Valtrax was not listed and none of 
the listed medications were for treatment of herpes.

A June 2009 VA outpatient medical report listed the Veteran's 
active prescription medications, which consisted of 15 
separate medications.  Valtrax was not listed and none of the 
listed medications were for treatment of herpes.

In a transcript of an October 2009 hearing before the Board, 
the Veteran stated that he had not had herpes lesion in his 
groin region for "a couple years."  He reported that he got 
lesions around his mouth and throat a couple times per month, 
which lasted on average from 1 to 2 weeks per episode.  The 
Veteran reported that he was given an oral cream that 
alleviated the pain.

Under Diagnostic Code 7806, a 10 percent evaluation is 
warranted for dermatitis or eczema that involves at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  A 30 percent evaluation is warranted for 
dermatitis or eczema that involves 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The medical evidence of record shows that the Veteran's 
recurrent herpetic genitalia infections are subjectively 
manifested by rare genital lesions and monthly oral lesions, 
with no objective manifestations.  The medical evidence of 
record does not show that these lesions involve at least 5 
percent of the entire body or at least 5 percent of the 
exposed areas.  While the Veteran reported that he 
experienced recurrent oral and facial lesions, no skin 
lesions of any kind were noted on any part of the body on 
physical examination in December 2003, November 2005, or 
January 2007.  Accordingly, the medical evidence of record 
does not show that the Veteran's recurrent skin lesions 
involve at least 5 percent of the entire body or at least 5 
percent of the exposed areas.

In addition, the medical evidence of record does not show 
that the Veteran's recurrent herpetic genitalia infections 
are treated with systemic therapy such as corticosteroids or 
other immunosuppressive drugs.  While the Veteran has stated 
that he has taken Valtrex for his herpes manifestations in 
the past, there is no medical evidence of record that shows 
that this use occurred after service connection for recurrent 
herpetic genitalia infections was granted.  Indeed, there is 
no medical evidence of record that shows that the Veteran has 
had any prescription medication for herpes manifestations 
during the period relevant to this appeal.  The medical 
evidence of record includes lists of the Veteran's active 
medications dated in February 2004, March 2007, and June 
2009, none of which included any medications for treatment of 
recurrent herpetic genitalia infections.  Prior to those 
dates, the Veteran himself stated that he did not take any 
medications for his herpes manifestations in July 2003 and 
December 2003.

While the Veteran stated in the transcript of an October 2009 
hearing before the Board that he was taking an oral cream for 
his herpes manifestations, he indicated that it was a 
painkiller, not a systemic therapy such as corticosteroids or 
other immunosuppressive drugs.  In addition, the medical 
evidence of record indicates that any medication the Veteran 
was using in October 2009 was not prescriptive in nature, as 
no medication was listed for the treatment of herpes in the 
June 2009 VA outpatient medical report despite an extensive 
list of active prescriptions.  As such, the medical evidence 
of record does not show that the Veteran has required 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for the treatment of his herpes 
manifestations at any point during the period relevant to 
this appeal.  Accordingly, the Veteran's disability picture 
does not meet the criteria for a compensable evaluation under 
Diagnostic Code 7806.

Diagnostic Code 7806 also provides for ratings based on 
disfigurement of the head, face, or neck, or scarring.  
However, the medical evidence of record does not show that 
the Veteran has any disfigurement or scarring of any kind 
related to his recurrent herpetic genitalia infections.  As 
such, a compensable evaluation is not warranted under those 
corresponding diagnostic codes.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7801, 7802, 7803, 7804, and 7805 
(2009).

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual Veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability with the established 
criteria found in the Schedule for that disability.  Thun, 22 
Vet. App. at 115.  If the criteria under the Schedule 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- 
connected disability affects employment "in ways not 
contemplated by the rating schedule[,]" § 3.321(b)(1) is 
applicable).

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render his 
disabilities rating for recurrent herpetic genitalia 
infections inadequate.  The Veteran's recurrent herpetic 
genitalia infections were evaluated under 38 C.F.R. § 4.118, 
Diagnostic Code 7806, the criteria of which is found by the 
Board to specifically contemplate the Veteran's level of 
disability and symptomatology.  As noted above, the Veteran's 
recurrent herpetic genitalia infections are manifested by 
skin lesions.  When comparing this disability picture with 
the symptoms contemplated by the Schedule, the Board finds 
that the Veteran's symptoms are more than adequately 
contemplated by the disabilities rating for his recurrent 
herpetic genitalia infections.  A rating in excess of the 
currently assigned rating is provided for certain 
manifestations of skin disorders, but the medical evidence 
reflects that those manifestations are not present in this 
case.  Indeed, none of the VA fee-based medical examination 
reports dated in December 2003, November 2005, and January 
2007 found any objective manifestations of the disability.  
Thus, the criteria for a noncompensable rating for the 
Veteran's recurrent herpetic genitalia infections more than 
reasonably describe the Veteran's disability level and 
symptomatology and, therefore, the currently assigned 
schedular evaluation is adequate and no referral is required.  
See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 
C.F.R. § 4.118, Diagnostic Code 7806.

This issue has also been reviewed with consideration of 
whether staged ratings would be warranted.  However, there is 
no medical evidence of record that would warrant a 
compensable rating for the Veteran's service-connected 
recurrent herpetic genitalia infections at any time during 
the period pertinent to this appeal.  38 U.S.C.A. § 5110 
(West 2002); see also Hart, 21 Vet. App. 505.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record does not show findings that meet the criteria for a 
compensable rating, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Massey, 
7 Vet. App. at 208.

Hepatitis C

Service connection for hepatitis C was granted by an October 
2003 rating decision and a noncompensable evaluation was 
assigned under 38 C.F.R. § 4.114, Diagnostic Code 7345, 
effective April 27, 2003.  Subsequently, a February 2006 
rating decision assigned a 10 percent evaluation under 38 
C.F.R. § 4.114, Diagnostic Code 7345, effective February 17, 
2005.

In an August 2003 VA fee-based medical examination report, 
the Veteran reported that hepatitis C was diagnosed in 1994, 
at which time he was asymptomatic except for a lack of 
energy.  The Veteran denied ever experiencing jaundice, 
anorexia, or significant weight loss.  The Veteran reported 
that his hepatitis C was "stable" and he had never been 
treated for it.  On physical examination, the Veteran was 
anicteric with no signs of palmar erythema or spider nevi.  
On abdominal, musculoskeletal, and extremities examinations, 
no abnormalities were noted.  On testing, the Veteran was 
positive for hepatitis C and had elevated liver enzymes.

A December 2003 VA outpatient hepatitis C report stated that 
on physical examination, no abnormalities of the skin, lower 
extremities, liver, spleen, joints or nerves were noted.  The 
impression was chronic hepatitis C.

In a November 2005 VA fee-based medical examination report, 
the Veteran reported that hepatitis C was diagnosed in 1994, 
at which time he was asymptomatic except for a lack of 
energy.  He reported that he underwent a 6 month course of 
interferon treatment 2 years before.  The Veteran stated that 
during treatment he had no complications other than "some 
nonspecific abdominal discomforts."  On physical 
examination, there were no signs of jaundice, palmar 
erythema, spider nevi, generalized muscle wasting, or 
generalized muscle weakness.  The Veteran's bowel sounds were 
normal and there was no tenderness, superficial venous 
distension or striae, masses, ascites, or organomegaly noted.  
The Veteran's liver was nontender and nonpalpable, and there 
was no edema in the extremities.  On testing, the Veteran was 
positive for hepatitis C, but all other results were normal.  
The diagnosis stated that the Veteran had subjective lethargy 
and objective positive serology and consistent medical 
history.  The diagnosis specifically stated that the Veteran 
did not have liver malignancy or cirrhosis and had not 
experienced any complications such as ascites, hepatic 
encephalopathy, varicies hemorrhage, portal hypertension, 
portal gastropathy, or jaundice.  The examiner stated that 
the Veteran's hepatitis C had "not impacted significantly on 
his daily living."

A January 2007 VA fee-based medical examination report stated 
that the Veteran's medical history was the same as in 
November 2005.  He reported that hepatitis C was diagnosed in 
1994, at which time he was asymptomatic except for a lack of 
energy.  The Veteran denied ever experiencing jaundice, 
anorexia, or significant weight loss.  He reported that he 
underwent a 6 month course of interferon treatment 3 years 
before.  The Veteran stated that during treatment he had no 
complications other than "some nonspecific abdominal 
discomforts."  He reported that he "had some nonspecific 
abdominal complaints in the last year although his 
gastroenterologist told him they are not related to his 
hepatitis C."  The Veteran reported that he lost weight 
during his interferon treatment, but had regained it all 
since then.  On physical examination, the Veteran was normal 
with no sign of malaise.  No skin or nervous disorders were 
noted, and there were no signs of jaundice, palmar erythema, 
or spider nevi.  There was no generalized muscle wasting and 
weakness, and the Veteran was normal on abdominal and 
extremities examinations.  On diagnostic testing, the Veteran 
was positive for hepatitis C, but all other tests were 
unremarkable.  The diagnosis stated that the Veteran had 
subjective lethargy and objective positive serology and 
consistent medical treatment history.  The diagnosis 
specifically stated that the Veteran did not have liver 
malignancy or cirrhosis and had not experienced any 
complications such as ascites, hepatic encephalopathy, 
varicies hemorrhage, portal hypertension, portal gastropathy, 
or jaundice.  The examiner stated that the Veteran's 
hepatitis C had "not impacted significantly otherwise on his 
daily living."

In a March 2007 VA outpatient medical report, the Veteran 
reported that he was gaining weight.  On physical 
examination, no abnormalities were noted.

While the Veteran's hepatitis C has been repeatedly rated by 
the RO under Diagnostic Code 7345, that diagnostic code 
specifically states that hepatitis C is excluded from 
evaluation under those criteria.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7345 (2009).  Instead, Diagnostic Code 7354 
is specifically listed in the Schedule for evaluations of 
hepatitis C.  See 38 C.F.R. § 4.114, Diagnostic Code 7354.  
Accordingly, the Board will evaluate the Veteran's hepatitis 
C disability under Diagnostic Code 7354, not Diagnostic Code 
7345.

Under Diagnostic Code 7354, a noncompensable evaluation is 
warranted for hepatitis C that is nonsymptomatic.  A 10 
percent evaluation is warranted for hepatitis C with 
intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  A 20 percent evaluation is warranted for hepatitis C 
with daily fatigue, malaise, and anorexia (without weight 
loss or hepatomegaly), requiring dietary restriction or 
continuous medication, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12-month period.  38 C.F.R. § 4.114, 
Diagnostic Code 7354.

Note (1) to Diagnostic Code 7354 provides that sequelae, such 
as cirrhosis or malignancy of the liver, are to be evaluated 
under an appropriate diagnostic code, but not to use the same 
signs and symptoms as the basis for a rating under Diagnostic 
Code 7354 and under a diagnostic code for sequelae.  Note (2) 
provides that, for purposes of rating conditions under 
Diagnostic Code 7354, an "incapacitating episode" means a 
period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician.  38 C.F.R. § 4.114 
(2009).

The medical evidence of record shows that that the Veteran's 
hepatitis C is manifested by subjective fatigue.  Other than 
test results confirming that the Veteran has hepatitis C, 
there is no medical evidence of record that the Veteran has 
ever had objective manifestations of the disability during 
the period relevant to the appeal.  While the Veteran's 
statements are consistent with intermittent fatigue, the 
medical evidence of record specifically states that the 
Veteran has not experienced anorexia.  Indeed, the Veteran 
specifically denied experiencing anorexia, and none was found 
on physical examination, in August 2003 and January 2007.  In 
addition, there is no medical evidence of record that the 
Veteran has ever been prescribed bed rest by a physician for 
any hepatitis C symptoms.  Accordingly, the medical evidence 
of record does not show that the Veteran has met the criteria 
for a 10 percent evaluation under Diagnostic Code 7354 at any 
point during the period on appeal.  38 C.F.R. § 4.114, 
Diagnostic Code 7354.

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render his 
disability rating for hepatitis C inadequate.  The Veteran's 
hepatitis C has been evaluated under 38 C.F.R. § 4.114, 
Diagnostic Code 7354, the criteria of which is found by the 
Board to specifically contemplate the Veteran's level of 
disability and symptomatology.  As noted above, the Veteran's 
hepatitis C is manifested only by subjective fatigue.  When 
comparing this disability picture with the symptoms 
contemplated by the Schedule, the Board finds that the 
Veteran's symptoms are more than adequately contemplated by 
the 10 percent rating assigned for his hepatitis C.  Ratings 
in excess of 10 percent are provided for certain 
manifestations of hepatitis C, but the medical evidence 
reflects that those manifestations are not present in this 
case.  Thus, the criteria for a 10 percent rating for the 
Veteran's hepatitis C more than reasonably describe the 
Veteran's disability level and symptomatology and, therefore, 
the currently assigned 10 percent evaluation is adequate and 
no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 
66749 (1996); see also 38 C.F.R. § 4.114, Diagnostic Code 
7354.

This issue has also been reviewed with consideration of 
whether staged ratings would be warranted.  However, there is 
no medical evidence of record that would warrant a higher 
evaluation for the Veteran's service-hepatitis C at any time 
during the period pertinent to this appeal.  38 U.S.C.A. 
§ 5110 (West 2002); see also Hart, 21 Vet. App. 505.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as medical evidence of record 
does not show findings that meet the criteria for an 
increased evaluation, the doctrine is not for application.  
Gilbert, 1 Vet. App. 49; see also Massey, 7 Vet. App. at 208.


ORDER

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for a headache disorder is denied.

A compensable evaluation for recurrent herpetic genitalia 
infections is denied.

An evaluation in excess of 10 percent for hepatitis C is 
denied.



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


